         Case 1:20-cv-00840-SAB Document 3-1 Filed 06/17/20 Page 1 of 3

                           UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
                                   501 I STREET, SUITE 15−220
                                    SACRAMENTO, CA 95814

Chambers of                                                                              (916) 930−4260
KIMBERLY J. MUELLER
Chief United States District Judge


                     Magistrate Judge Consent in Civil Cases: Know Your Rights!

Delay, congestion, uncertainty, and expense are concerns often expressed by civil litigants. These
concerns have reached a crisis level in the Eastern District of California.

Despite the population of our District nearly doubling since 1979 and a corresponding tremendous
increase in case filings, for the past 40 years our court has only 6 authorized District Judgeship
positions. The U.S. Judicial Conference, the policy−making arm of the federal courts, has
recommended for decades that Congress authorize between 5 and 11 new judgeships for this court.
While the court is doing what it can to ensure Congress is fully informed regarding our current proposed
allocation of 5 new judgeships, we cannot at this point say there is a realistic hope of new District
Judgeships in the foreseeable future.

To make matters worse, given recent events, only 4 of our 6 authorized judgeships are filled by active
District Judges as of February 2020. The Sacramento Division has experienced a net loss of one
District Judge's services, with Senior District Judge Garland E. Burrell's taking inactive senior status
and District Judge Morrison C. England's taking active senior status and reducing his combined civil
and criminal caseload by half. Our Fresno Division is even harder hit, with former Chief District Judge
Lawrence J. O'Neill's taking inactive senior status at the end of January 2020, leaving the Fresno
District Court with only one active Article III judge to handle all criminal cases and a heavy share of
civil cases, and one senior Article III judge who assists the court by taking a half civil caseload. The
Eastern District has been significantly congested for many years, consistently carrying average
weighted caseloads equal or close to twice the national average for federal trial courts. Given our
current more dire circumstances, civil litigants are having to vie for less and less District Judge time
and attention. Civil litigants therefore may wish to consider consenting to Magistrate Judge jurisdiction,
given that the court has a full complement of experienced Magistrate Judges available to preside to
the full extent allowed by law.

The Magistrate Judge consent process can help bring about the "just, speedy, and inexpensive
determination" of federal cases. Fed. R. Civ. P. 1. Although their title has changed periodically,
Magistrate Judges, as they currently are known, have had a role in the federal courts since passage
of the Judiciary Act of 1789. Over time, Congress has expanded and enhanced the position in the
interests of maximizing judicial efficiency. Specifically, Magistrate Judges are authorized "to conduct
any or all proceedings in a jury or non−jury civil matter and order the entry of judgment in the case"
with the consent of the parties. 28 U.S.C. § 636(c). Consent can maximize access to the courts and
ease court congestion through effective use of judicial resources. It can provide numerous benefits to
litigants including the prospect of an early and firm trial date, when District Judges may not be
available to try a civil case given the need to prioritize felony criminal cases.

In civil cases, the assigned Magistrate Judge already is responsible for resolving discovery disputes,
deciding other non−dispositive motions and in some instances handling pre−trial proceedings; as a
result that judge may be intimately familiar with the case history. Consenting in any civil case allows
the Magistrate Judge to decide dispositive motions and preside over trial, and so can avoid the
          Case 1:20-cv-00840-SAB Document 3-1 Filed 06/17/20 Page 2 of 3




uncertainty parties may face while waiting for the District Judge to identify time on his or her calendar
for trial. Just as with a judgment issued by a District Judge, a judgment issued by a Magistrate Judge
to whom the parties in a civil case have consented is appealable directly to the Ninth Circuit Court
of Appeals.

As their professional biographies posted on our court's website show, our Magistrate Judges are
well−qualified to preside over the cases assigned them. They are experienced, high−caliber judges
with diverse experiences in civil and criminal litigation who have been selected on the merits, taking
into account their education, experience, knowledge of the court system, personal attributes and other
criteria. Our Magistrate Judges are well−qualified to preside over the civil cases brought in our court.

To consent to magistrate judge jurisdiction, a party simply signs and files a consent form. The form is
available on the court’s website, at this link:

                      http://www.caed.uscourts.gov/caednew/index.cfm/forms/civil/.

Parties may consent or withhold consent without any adverse consequences. Once all parties to a
case consent, then the assigned District Judge is notified and considers whether to approve the consent.
Once the District Judge accepts, then the Magistrate Judge determines whether to accept consent
jurisdiction, taking the opportunity to consider any conflicts or bases for recusal.

All litigants before the federal courts deserve justice delivered in a fair, prompt, and efficient manner.
Our Magistrate Judges play a critical role in providing essential access to justice, particularly in our
overburdened court. Consenting to Magistrate Judge jurisdiction in civil cases may represent one of
the best ways to secure "just, speedy, and inexpensive determination" of your case, which is why we
want to be sure you are fully aware of your right and ability to consent, and the means of doing so.
                  Case 1:20-cv-00840-SAB Document 3-1 Filed 06/17/20 Page 3 of 3

                                              UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF CALIFORNIA



SANDRO S. PEREZ ,                                                                   Case No.           1:20−CV−00840−SAB

                                      Plaintiff(s)/Petitioner(s),
                                                                                       CONSENT / DECLINE OF U.S.
       vs.                                                                          MAGISTRATE JUDGE JURISDICTION

A. SMITH , ET AL.,

                                 Defendant(s)/Respondent(s).

    This case was randomly assigned to a Magistrate Judge. A Magistrate Judge may perform the duties assigned pursuant to
28 U.S.C § 636(c) and Eastern District Local Rule 302. However, a Magistrate Judge may not preside over the trial in this case or
make dispositive rulings without all parties' written consent. 28 U.S.C. § 636(c). If the parties do consent, a Magistrate Judge may
conduct all proceedings and enter judgment in the case subject to direct appellate review by the Ninth Circuit Court of Appeals. If
a party declines to consent, a Magistrate Judge shall continue to perform all duties as required by Eastern District Local Rule 302.

     Therefore, within 30 days, the parties shall complete and return this form to the court. However, the parties are advised that
they are free to withhold consent without adverse substantive consequences.



DATED:        June 17, 2020                                                 /s/ − Stanley A. Boone
                                                                             United States Magistrate Judge

        IMPORTANT: You must check and sign only one section of this form and return it to the Clerk's Office within 30 days.



             CONSENT TO JURISDICTION OF A UNITED STATES MAGISTRATE JUDGE
The undersigned hereby voluntarily consents to have a United States Magistrate Judge conduct all further proceedings
in this case.


                                                               Signature: _________________________________________
    Date: __________________________
                                                               Print Name: ________________________________________
                                                                    ( ) Plaintiff / Petitioner   ( ) Defendant / Respondent



             DECLINE OF JURISDICTION OF A UNITED STATES MAGISTRATE JUDGE AND
             REQUEST FOR REASSIGNMENT TO UNITED STATES DISTRICT JUDGE


The undersigned declines to consent to a United States Magistrate Judge and requests random assignment to a United States
District Judge.

                                                               Signature: _________________________________________
    Date: __________________________
                                                               Print Name: ________________________________________
                                                                   ( ) Plaintiff / Petitioner ( ) Defendant / Respondent
